         Case 2:20-cv-01457-CCW Document 19 Filed 01/04/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


REBECCA MANHOLLAN,                                   )
                                                     )
                                                     )                2:20-CV-01457-CCW
                Plaintiff,                           )
                                                     )
        vs.                                          )
                                                     )
UNITED SERVICE AUTOMOBILE                            )
                                                     )
ASSOCIATION,                                         )
                                                     )
                Defendant,                           )
                          MEMORANDUM OPINION AND ORDER
        Before the Court is Defendant United Service Automobile Association’s (“USAA”)

renewed Motion to Dismiss Plaintiff’s Complaint for Lack of Subject Matter Jurisdiction (the

“Renewed Motion”). For the reasons set forth below, USAA’s motion is hereby GRANTED.

   I.      Background

        Plaintiff initiated this action by filing a complaint on September 28, 2020. See ECF No.

1. Plaintiff claims that she is entitled to underinsured motorist coverage under a policy issued by

USAA. See id. at ¶¶ 22-24. Plaintiff is a citizen of Pennsylvania, and she asserts in her

Complaint that USAA is a Texas corporation with its principal place of business in Texas, and

that the amount in controversy exceeds $75,000. See id. at ¶ 4. Accordingly, Plaintiff invokes

diversity of citizenship as the basis for this Court’s jurisdiction. See id; see 28 U.S.C. §

1332(a)(1).

        On November 6, 2020, USAA moved to dismiss Plaintiff’s Complaint for lack of subject

matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). See ECF No. 9. Finding that

USAA’s Motion presented a facial, rather than a factual, challenge, see ECF No. 13, and finding

that Plaintiff had sufficiently pled the existence of diversity jurisdiction on the face of the
          Case 2:20-cv-01457-CCW Document 19 Filed 01/04/21 Page 2 of 7




Complaint, the Court dismissed USAA’s Motion with leave to renew it “in such a way that

permits the Court to treat it as a factual attack.” Id. at 4.

        On December 8, 2020, USAA filed its Renewed Motion, in which it again argues that it

is a “reciprocal exchange” and is, therefore, “deemed a citizen of every state.” ECF No. 14 at ¶

4. In support, USAA offers as evidence the insurance policy under which Plaintiff is seeking to

recover underinsured motorist benefits. See ECF No. 14-1. In its supporting brief, USAA

highlights language in the policy identifying USAA as a “reciprocal interinsurance exchange.”

ECF No. 15 at 2; ECF No. 14-1 at 5. As it did in its first Motion to Dismiss, USAA again points

to Robinson v. Penske Truck Leasing Co. LP, No. CV 18-9601, 2018 U.S. Dist. LEXIS 187680,

at *3 (D. N.J. Nov. 2, 2018), in which a New Jersey federal district court found that USAA “is a

reciprocal insurance exchange considered to be a citizen of all fifty states, and is therefore

considered to be a citizen of New Jersey,” thereby depriving the court of subject matter

jurisdiction. Id. (citing Chubb Custom Ins. Co. v. United Servs. Auto. Ass’n, No. 05- 3044, 2005

U.S. Dist. LEXIS 23299, at *7 (D.N.J. Oct. 5, 2005) (dismissing USAA for lack of subject

matter jurisdiction because USAA “is an unincorporated association with members in all 50

states” and the plaintiff “failed to meet its burden of proving [diversity] jurisdiction.”)). USAA

submits, therefore, that “diversity jurisdiction is destroyed” and Plaintiff’s Complaint should be

dismissed. ECF No. 14 at ¶¶ 11-12.

        In opposition, Plaintiff urges this Court to deny USAA’s Motion on three grounds. First,

Plaintiff argues that USAA has failed to meet its burden of proof that diversity jurisdiction is

lacking because, although the policy identifies USAA as a “reciprocal interinsurance exchange,”

USAA failed to provide “any further explanation as to the make-up of this business structure.”

ECF No. 16 at 3. Plaintiff contends that this means the Court is constrained to accept as true the



                                                    2
          Case 2:20-cv-01457-CCW Document 19 Filed 01/04/21 Page 3 of 7




Complaint’s allegations that USAA is a Texas corporation with a principal place of business in

Texas for the purposes of deciding the Renewed Motion. Id.

         Second, Plaintiff argues that the Court should disregard the district court’s finding in

Robinson because the decision in Robinson relied on cases from other circuit courts of appeals

and “has not been upheld by an Appellate Court in this circuit. Therefore, the law cited is not

controlling on this Honorable Court.” Id. Plaintiff attempts to further distinguish Robinson on

the ground that, here, USAA “has failed to produce documents regarding the structure of this

alleged exchange.” Id.

         Third, and finally, Plaintiff relies on Gould Elecs. Inc. v. United States for the proposition

that “[a] claim may only be dismissed under Rule 12(b)(1) if it ‘clearly appears to be immaterial

and made solely for the purpose of obtaining jurisdiction’ or is ‘wholly insubstantial and

frivolous.’” Id. at 2 (quoting 220 F.3d 169, 178 (3d Cir. 2000)). Plaintiff suggests that, as

applied here, the jurisdictional allegations in her Complaint—i.e. that USAA is a Texas

corporation with a Texas principal place of business—“cannot be construed as wholly

insubstantial and frivolous” and, accordingly, those allegations “must be accepted as true” by the

Court. Id. at 4.

   II.      Analysis

         “A challenge to subject matter jurisdiction under Rule 12(b)(1) may be either a facial or a

factual attack.” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). A facial challenge

contests subject matter jurisdiction without contesting the facts alleged in the complaint, whereas

a factual challenge “attacks the factual allegations underlying the complaint’s assertion of

jurisdiction, either through the filing of an answer or ‘otherwise present[ing] competing facts.’”

Id. (quoting Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)). “In sum, a



                                                   3
         Case 2:20-cv-01457-CCW Document 19 Filed 01/04/21 Page 4 of 7




facial attack ‘contests the sufficiency of the pleadings’…‘whereas a factual attack concerns the

actual failure of a [plaintiff’s] claims to comport [factually] with the jurisdictional

prerequisites.’” Constitution Party, 757 F.3d at 358 (citations omitted).

       Importantly, “[i]n reviewing a facial attack, ‘the court must only consider the allegations

of the complaint and documents referenced therein and attached thereto, in the light most

favorable to the plaintiff.’” Id. By contrast, “[w]hen a factual challenge is made, ‘the plaintiff

will have the burden of proof that jurisdiction does in fact exist,’ and the court ‘is free to weigh

the evidence and satisfy itself as to the existence of its power to hear the case.’” Davis, 824 F.3d

at 346 (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).

       First, the Court notes that Plaintiff’s reliance on Gould for the proposition that “[a] claim

may only be dismissed under Rule 12(b)(1) if it ‘clearly appears to be immaterial and made

solely for the purpose of obtaining jurisdiction’ or is ‘wholly insubstantial and frivolous’” is

misplaced. ECF No. 16 at 2 (citing 220 F.3d at 178)). It is true that the court in Gould was

reviewing the grant of a Rule 12(b)(1) motion, but the context was different than that presented

here. Specifically, the court in Gould was addressing situations where the “merits of the case are

closely intertwined with the jurisdictional proof,” potentially leading to improper consideration

of the merits of a case where only jurisdiction has been challenged. See Gould, 220 F.3d at 178;

see also Davis, 824 F.3d at 348 (cautioning “against allowing a Rule 12(b)(1) motion to dismiss

for lack of subject matter jurisdiction to be turned into an attack on the merits.”). No such

concern is present here. USAA’s Renewed Motion does not ask this Court to conduct any

review of the merits of Plaintiff’s claims or make any determination of their legal sufficiency.

Rather, the sole question at issue is whether the Court has jurisdiction to hear this case.




                                                   4
         Case 2:20-cv-01457-CCW Document 19 Filed 01/04/21 Page 5 of 7




       Next, although Plaintiff argues in opposition to the Renewed Motion that USAA “has not

met the prerequisites for a factual attack on subject matter jurisdiction,” ECF No. 16 at 2, the

Court concludes otherwise. In its Renewed Motion USAA has put before the Court evidence

disputing the existence of diversity jurisdiction, specifically the insurance policy at issue in this

case. That policy—which identifies Plaintiff as a covered “operator”—defines USAA as a

“reciprocal interinsurance exchange” and was issued to Ronald Manhollan, who shares an

address with Plaintiff and, as such, appears from the policy to be a Pennsylvania resident. ECF

No. 14-1 at 5; ECF No. 1 at ¶ 1. Accordingly, the Court will treat USAA’s Renewed Motion as

a factual challenge.

       In considering USAA’s evidence, the Court notes that "[c]ourts have long recognized that

reciprocal exchange insurance associations . . . do not receive fictional citizenship as do

corporations but, instead, bear the citizenship of each member." Amato v. AAA Interinsurance

Exch. of the Auto. Club, 2020 U.S. Dist. LEXIS 230002, at *9 (W.D. Pa. Dec. 8, 2020)

(collecting cases); see also Chubb Custom Ins. Co., 2005 U.S. Dist. LEXIS 23299, at *3-*4

(defining “reciprocal interinsurance exchange” and finding such entities have “‘no legal

existence separate from its subscribers, [so it] is therefore considered an unincorporated

association.’”) (quoting Lumberman's Underwriting Alliance v. Hills, 413 F. Supp. 1193, 1195

(W.D.Mo. 1976)). Further, as the court noted in Robinson, numerous courts have found that

USAA “is a reciprocal insurance exchange considered to be a citizen of all fifty states.”

Robinson v. Penske Truck Leasing Co. LP, No. CV 18-9601, 2018 U.S. Dist. LEXIS 187680, at

*3 (citing Cady v. American Family Ins. Co., 771 F. Supp. 2d 1129, 1131 (D. Ariz. 2011) (citing

cases from the Second, Fifth and Tenth Circuits and finding that because USAA is an




                                                  5
            Case 2:20-cv-01457-CCW Document 19 Filed 01/04/21 Page 6 of 7




unincorporated association with members in all fifty states, it is considered a citizen of all fifty

states)).

           Because USAA has made a factual challenge, the burden shifts to Plaintiff to prove that

her claims are properly before this Court. See Amato, 2020 U.S. Dist. LEXIS 230002, at *4

(citing Dev't Fin. Corp. v. Alpha Housing & Health Care, 54 F.3d 156, 158 (3d Cir. 1995)).

Plaintiff has presented no such evidence, instead resting her assertion of federal diversity

jurisdiction on the allegations in her Complaint and disputing the sufficiency of USAA’s

evidence. See ECF No. 16. However, “‘[N]o presumptive truthfulness attaches to [the]

plaintiff's allegations,’” and “the court ‘is free to weigh the evidence and satisfy itself as to the

existence of its power to hear the case.’” Davis, 824 F.3d at 346 (citing Mortensen, 549 F.2d at

891)).

           Therefore, having no evidence from Plaintiff beyond the Complaint to the contrary, the

Court concludes that, based on the insurance policy submitted into evidence and consistent with

the findings of other federal courts considering this issue, USAA is a reciprocal interinsurance

exchange with members in all fifty states. As such, complete diversity between the parties does

not exist, and the Court lacks jurisdiction to hear this case.

    III.      Conclusion

           For the reasons set forth above, USAA’s Renewed Motion to Dismiss Plaintiff’s

Complaint for Lack of Subject Matter Jurisdiction is GRANTED and Plaintiff’s Complaint is

hereby DISMISSED WITHOUT PREJUDICE.

           DATED this 4th day of January, 2021.

                                                BY THE COURT:


                                                /s/ Christy Criswell Wiegand
                                                CHRISTY CRISWELL WIEGAND

                                                   6
         Case 2:20-cv-01457-CCW Document 19 Filed 01/04/21 Page 7 of 7




                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                       7
